Citation Nr: 1451361	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  04-15 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a bilateral hand and wrist disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Board denied the Veteran's claims of entitlement to service connection for a bilateral ankle disability, a bilateral hand and wrist disability, and a back disability.  The Board remanded the Veteran's claim of entitlement to service connection for a neck disability.  In August 2011, the Board again remanded the Veteran's claim of entitlement to service connection for a neck disability for further development.  

In April 2013, the Board vacated its August 2009 decision, finding that the record contained an outstanding request for a hearing before the Board, and it remanded the issues on appeal in order to provide the Veteran with a Board hearing.  The Board finds that there has been substantial compliance with the April 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

It appears that the issue of entitlement to an increased rating for bilateral pes planus has been raised by the record.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Additional evidence was received following both the February 2009 Supplemental Statement of the Case (SSOC) addressing the Veteran's claimed bilateral ankle disability, bilateral hand and wrist disability, and back disability, and the September 2012 SSOC addressing the Veteran's claimed neck disability.  Among other evidence, these submissions include an August 2012 record diagnosing the Veteran with degenerative joint disease of the left wrist, and an October 2012 medical record possibly relating the Veteran's neck and back disabilities to his service-connected pes planus disability.

This evidence has not been reviewed by the AOJ.

In July 2014, the Veteran's representative affirmatively (in writing) requested that the RO consider this evidence in the first instance.  

Without a waiver of consideration by the AOJ, the RO must consider this additional evidence and readjudicate the Veteran's claims.  38 C.F.R. §§ 19.37, 20.1304 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ is requested to review the Veteran's claims file, to specifically include evidence in the Veteran's claims file received since the claim was last adjudicated, and to complete any additional development that it deems necessary as a result of such review.

2.  After completing the above action, the Veteran's claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


